Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Please Note:
In view of the: i) Pre-Brief Appeal Conference filed on 05/12/2022; and ii) Petition Decision mailed on 05/18/2022, PROSECUTION IS HEREBY REOPENED. A new Non-Final Office action to include the examination of previously withdrawn claims 17-20 with claims 1-5, 7-11 and 14-16, is set forth below.

Status of the Claims
	Claims 1-5, 7-11 and 14-20 are pending.
Applicants’ arguments filed on 05/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 02/14/2022, have been fully considered. Applicants have amended claims 1, 4, 16-17 and 19. Applicants have cancelled claims 6 and 12-13. Therefore, claims 1-5, 7-11 and 14-20 are subject of the Office action below.

Objections to the Specification-New matter
The amendment of ¶ 0025 filed on 08/11/2021, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants have amended ¶ 0025 of the instant specification to introduce a new definition for the term “feedstock” and “substrate”, as “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid”.
 Applicants cite instant specification at ¶s 0028 and 0053, as allegedly providing support for the newly introduced definition for the term “feedstock” and “substrate” (see page 7 of Remarks filed on 08/11/2021). 
A review of the instant specification (including ¶s 0028 and 0053, cited by the Applicants as allegedly providing support), fails to provide any written support for the newly introduced definition for the term “feedstock” and “substrate”, as “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid” in the specification, at the time of the filing (03/29/2018).
 The phrase “material” is only recited three times in the instant specification in the form of: i) “material comprising proteins or peptides” (see ¶ 0025); ii) “materials of the container” (¶ 0048); and iii) “material such as glycerol” (¶ 0049). Therefore, the amendment filed 08/11/2021, has introduces new matter into the disclosure of the invention.  
Applicant is required to cancel the new matter in the reply to this Office action.

Response to the Applicants’ Arguments
The Applicants raised several arguments (see pages 7-10 of Remarks filed on 02/14/2022), alleging that the objection to the specification under 35 U.S.C. 132(a), is improper because:
1) Support for the newly introduced definition for the term “feedstock” and “substrate”, can be found throughout the original specification. Applicants cite: i) instant specification at ¶s 0041, 0044, 0061 and 0064; ii) Cambridge Dictionary; iii) an elementary microbiology website; and iv) Hybritech, Inc. v. Monoclonal Antibodies Inc., 802 F.2d 1367, 1384(Fed. Cir. 1986), in support of the Applicants’ allegation. Please see pages 7-8 of Remarks.
2) The specification clearly discussed carbohydrates materials, including glucose and sugars. Applicants cite: i) instant specification at ¶s 0028, 0040-0041, 0044, 0053 and 0056; ii) Wikipedia website discussing “Adenosine triphosphate”; and iii) “well-known” biology website, in support of the Applicants’ allegation. Please see pages 8-9 of Remarks.
3) A person skilled would have recognized: i) the original definition of the term “feedstock” and “substrate” in ¶ 0025 of the specification as originally filed, as an obvious error; and ii) the newly introduced definition for the term “feedstock” and “substrate” (see discussions above), as an appropriate correction. Applicants cite: i) In re Oda, 443 F.2d 1200, 1204(CCPA 1971); and ii) the definition for the term “feedstock” and “substrate”, in ¶ 0026 of the U.S. patent application No. 16/258,780, in support of the Applicants’ allegation. Please see pages 9-10 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
Applicants are entitled to act as their own lexicographers. Please see MPEP § 2173. Applicants act accordingly in setting forth a definition for the term “feedstock” and “substrate”, as “material comprising proteins or peptides” in the specification (see ¶ 0025), at the time of the filing (03/29/2018). 
However, a review of the specification as originally filed, fails to provide any written support for the newly introduced definition for the term “feedstock” and “substrate” (see discussions above), which would have put one skilled in the art on notice that the Applicants intended to so redefined the term “feedstock” and “substrate”, as “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid”.
Furthermore, Applicants fail to point to specific section of Hybritech, Inc. v. Monoclonal Antibodies Inc., 802 F.2d 1367, 1384(Fed. Cir. 1986), or In re Oda, 443 F.2d 1200, 1204(CCPA 1971), which supports what appears to be the Applicants’ position alleging that the definition for the term “feedstock” and “substrate”, as “material comprising carbohydrate or sugar (e.g., glucose, gluconate, and galacturonate”, in U.S. patent application No. 16/258,780 (which is not a parent of the instant U.S. application No. 16/548,546), would have put one skilled in the art on notice that the Applicants intended to so redefined the term “feedstock” and “substrate”, as “material, which provides a source of energy for cellular metabolic functions comprising a carbohydrate, like glucose, or an oxidized carbohydrate like a sugar acid”, in the instant U.S. application No. 16/548,546 (which is not a child of U.S. patent application No. 16/258,780).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 7-11 and 14-16, depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. Claim 18 depends from claim 17 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. Claim 20 depends from claim 19 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claims 1, 17 and 19 are rendered for the recitation of the limitation: i) “as an energy source used by the tumor cells in metabolizing the nitroimidazole compound” (claims 1 and 17); and ii) “as an energy source used by the tumor cells in reducing the nitro group (-NO2) of the nitroimidazole compound” (claim 19), because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claims 1, 17 and 19. This is because it is unclear to one skilled in the art as to whether each of the recited limitation is: A) a separate active step; or B) an intended outcome of the step of administering a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells. 
A) If each of the recited limitation is a separate active step, the step of using a sugar acid to, for example, reduce the nitro group of an imidazole compound, is incomplete in that instant claims 1, 17 and 19, fail to indicate how the use of a sugar acid of instant claims 1, 17 and 19, to: i) metabolize the nitroimidazole compound (claims 1 and 17), or reduce the nitro group of an imidazole compound (claim 19), is carried out. The scope of using a sugar acid to, for example, reduce the nitro group of an imidazole compound, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the use of a sugar acid of instant claims 1, 17 and 19, to, for example, reduce the nitro group of an imidazole compound, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claims 1, 17 and 19. 
For the purpose of examination, any administration of a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells, is included in the interpretation of: i) “as an energy source used by the tumor cells in metabolizing the nitroimidazole compound” (claims 1 and 17); and ii) “as an energy source used by the tumor cells in reducing the nitro group (-NO2) of the nitroimidazole compound” (claim 19). It is recommended that Applicants amend claims 1, 17 and 19 to delete the limitation: i) “as an energy source used by the tumor cells in metabolizing the nitroimidazole compound” (claims 1 and 17); and ii) “as an energy source used by the tumor cells in reducing the nitro group (-NO2) of the nitroimidazole compound” (claim 19). Appropriate correction is required.
B) If each of the recited limitation: i) “as an energy source used by the tumor cells in metabolizing the nitroimidazole compound” (claims 1 and 17); and ii) “as an energy source used by the tumor cells in reducing the nitro group (-NO2) of the nitroimidazole compound” (claim 19), is an intended outcome of the step of administering a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
The recited wherein clause is a purely functional recitation that limits the claimed feedstock to a particularly undefined structure. However, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
In the instant case, the step of using a sugar acid to, for example, reduce the nitro group of an imidazole compound, is incomplete in that instant claims 1, 17 and 19, fail to indicate how the use of a sugar acid to, for example, reduce the nitro group of an imidazole compound, is carried out.  The scope of using a sugar acid to reduce the nitro group of an imidazole compound, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the use of a sugar acid to reduce the nitro group of an imidazole compound, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claims 1, 17 and 19.
 For the purpose of examination, any administration of a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells, is included in the interpretation of: i) “as an energy source used by the tumor cells in metabolizing the nitroimidazole compound” (claims 1 and 17); and ii) “as an energy source used by the tumor cells in reducing the nitro group (-NO2) of the nitroimidazole compound” (claim 19). Appropriate correction is required.
Claim 19 is rendered indefinite for the recitation of the limitation “the nitroimidazole compound comprising (emphasis added) an imidazole ring with a nitro-group (-NO2)”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitations in claim 19. 
The recited limitation of “the nitroimidazole compound comprising an imidazole ring with a nitro-group (-NO2)”, is superfluous in that a person skilled in art would have readily under understood the phrase “nitroimidazole compound”, as referring to a compound having an imidazole ring with a nitro-group (-NO2). There is no “nitroimidazole compound” which does not have an imidazole ring with a nitro-group (-NO2). Please see the specification at ¶ 0004. It is recommended that the phrase “the nitroimidazole compound comprising an imidazole ring with a nitro-group (-NO2)”, be deleted from the claims.  Appropriate correction is required.
Claim 20 is rendered indefinite for the recitation of the limitation “to decrease or eliminate production of NADH and NADPH”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 20. This is because it is unclear to one skilled in the art as to whether the recited limitation is: A) a separate active step; or B) an intended outcome of the step of administering a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells. 
A) If the recited limitation is a separate active step, the step of “to decrease or eliminate production of NADH and NADPH”, is incomplete in that instant claim 20 fails to indicate how the “to decrease or eliminate production of NADH and NADPH”, is carried out. The scope of “to decrease or eliminate production of NADH and NADPH”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the “to decrease or eliminate production of NADH and NADPH”, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in claim 20. For the purpose of examination, any administration of a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells, is included in the interpretation of “to decrease or eliminate production of NADH and NADPH”. It is recommended that Applicants amend claim 20 to delete the limitation “to decrease or eliminate production of NADH and NADPH”. Appropriate correction is required.
B) If the recited limitation “to decrease or eliminate production of NADH and NADPH”, is an intended outcome of the step of administering a nitroimidazole compound in combination with any one of the recited sugar acids, to tumor cells, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
The recited wherein clause is a purely functional recitation that limits the claimed feedstock to a particularly undefined structure. However, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
In the instant case, the step of “to decrease or eliminate production of NADH and NADPH”, is incomplete in that instant claim 20 fails to indicate how the “to decrease or eliminate production of NADH and NADPH”, is carried out.  The scope of “to decrease or eliminate production of NADH and NADPH”, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the “to decrease or eliminate production of NADH and NADPH”, is carried out, the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in claim 20. For the purpose of examination, any of an uronic, aldonic, ulosonic, and aldaric acid employed in order to generate the desired therapeutic outcome, is included in the interpretation of “to decrease or eliminate production of NADH and NADPH”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (U.S. Pub. No. 20120129905, published 05/24/2012, cited in the previous Office action).
The Applicants claim a method for treating tumor cells comprising administering to the tumor cells:
an antibiotic composition comprising a nitroimidazole compound; and
 a feedstock composition comprising a sugar acid1
The Applicants disclose the term “feedstock”, as referring to glucose, gluconate and galacturonate. Please see instant specification at ¶ 0041 and page 8 of Remarks filed on 02/14/2022. The specification (see ¶ 0042, Table 1), discloses working examples of a composition comprising, for example, galacturonate, as a feedstock composition. Gluconate and galacturonate are examples of a sugar acid.  
Accordingly, any composition comprising a sugar acid of claim 1, is included in the interpretation of “a feedstock” composition.
Similar to method claim 1, Murakami discloses a method for treating mouse squamous cell carcinoma cells with a pharmaceutical composition 28. Please see Test Example 1 at ¶s 0063-0065 and Figure 11. Composition 28 comprises a nitroimidazole compound and tartaric acid salt. Please see Example 7 at ¶s 0055-0056 and Tables 13-14. Tartaric acid is an example of an aldaric acid (see ¶ 0033). Please see Figure 1 below for structure of compound of formula (1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: compound of formula (1).
Murakami discloses that in cancer radiotherapy, nitroimidazole derivatives are known to be useful drugs which increase radiation sensitivity of cancer cells with radioresiatance in a hypoxic state, and enhance the effect of radiotherapy (see ¶ 0003). Murakami relates to pharmaceutical compositions which can enhance the stability of a nitroimidazole compound without impairing the effect of the compound. Please see abstract, ¶s 0019-0029, Examples at ¶s 0042-0065 and Figures 1-11. Murakami discloses examples of stability enhancer compounds to include aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
The invention of independent claim 19 is similar to claim 1, however, claim 19 differs slightly from claim 1 in that claim 19 requires a nitroimidazole compound comprising an imidazole ring with a nitro group (-NO2).
The limitation of a nitroimidazole compound comprising an imidazole ring with a nitro group (-NO2), is addressed by Murakami, who discloses a compound of formula (1). Please see discussions above. The Examiner, therefore, applies the same disclosure hereto.
Regarding claims 1 and 19-20, the recitation of the intended outcome of the administration of a sugar acid of claims 1 and 19, to tumor cells, resulting in: i) metabolizing the nitroimidazole compound (claim 1); or ii) reducing the -NO2 group of the nitroimidazole compound (claim 19); or iii) decrease or elimination of NADH and NADPH (claim 20), is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above.
Since Murakami teaches a method of claims 1 and 19 (see discussions above), the method of Murakami must necessarily produce the same outcomes of recited in claims 1 and 19-20. This is because each of the recited outcome is a natural process that flows from the subject and the administered sugar acid of claims 1 and 19. 
Furthermore, the intended use of a sugar acid of instant claims 1 and 19, “as an energy source”, is an inherent property of the sugar acid. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Murakami teaches a sugar acid of instant claims 1 and 19 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a sugar acid, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claims 1 and 19-20 are anticipated by Murakami.
Regarding claim 2, Murakami discloses that examples of cancer treatable with a pharmaceutical composition of the invention include lung cancer and pancreatic cancer (see ¶ 0037).
Regarding claim 3, Murakami discloses a nitroimidazole derivative compound of formula (1). Please see discussions above.
Regarding claims 4-5 and 7, Murakami discloses aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
Regarding claims 8-9, Murakami discloses that no particular limitation is imposed on the dosage form of the pharmaceutical composition, and the form may be appropriately selected in accordance with the therapeutic purpose.  Examples of dosage form include oral forms such as tablets, capsules, granules, film-coated drugs, powder, and syrup; and parenteral forms such as injection formulation, suppositories, inhalation, percutaneously absorbable agents, eye drops, and nasal drops. Please see ¶ 0038. Murakami discloses exemplary solutions for drip infusion (see Examples 1-9).
Regarding claims 10-11, Murakami discloses radiation of cancer cells in the presence of a test pharmaceutical formulation (see Test Example 1 at ¶s 0063-0064).
Regarding claim 14, Murakami did not teach administering “glucose to the tumor cells for the tumor cells to metabolize the nitroimidazole compound”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Pub. No. 20120129905, published 05/24/2012, cited in the previous Office action) as applied to claims 1-5, 7-11 and 14 above, and in view of Clendenon (Radiation. Sensitizers: Their Use Clin. Manage. Cancer, 1980, 501-506, cited in the previous Office action)
The limitations of claims 1-5, 7-11 and 14 as well as the corresponding teachings of Murakami are described above, and hereby incorporated into the instant rejection.
Claim 15 is similar to claim 1, however, claim 15 differs slightly from claim 1 in that claim requires 15 a sugar acid comprising 0.5 % (by vol) of the feedstock composition administered.
Regarding claim 15, the recitation of the limitation of a sugar acid in an amount of 0.5% (by vol), is an art-recognized variable. For example, Murakami teaches aqueous solution comprising: i) tartaric acid salt in an amount of from 0.01 to 1.0% (see table 14); and ii) gluconic acid salt in an amount of from 0.024 to 1.0% (see table 2). Therefore, the selection of a specific amount of a sugar acid, would have been routinely determined and optimized in the pharmaceutical art.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
In the instant case, because the claimed 0.5% sugar acid, overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Claim 16 is similar to claim 1, however, claim 16 differs slightly from claim 1 in that claim 16 requires a 5-nitroimidazole compound.
	Although Murakami teaches a 2-nitroimidazole compound as a radiation sensitizer in cancer treatment (see ¶s 0015-0017), Murakami differs from claim 16 only insofar as Murakami is not explicit in teaching a 5-nitroimidazole compound.
	Clendenon is cited for teaching metronidazole and misonidazole as radiation sensitizers in cancer treatment. Please see the “introduction” and “Materials and methods” on pages 501-502 and Figures 3-4. Metronidazole is a 5-nitroimidazole compound (see page 502, 3rd ¶ on left column). Misonidazole is a 2-nitroimidazole compound (see page 502, 3rd ¶ on left column). 
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Murakami with Clendenon in order to arrive at the invention of claim 16, wherein the nitroimidazole compound is a 5-nitroimidazole compound. The skilled artisan would have found it obvious to use one nitroimidazole compound for another nitroimidazole compound (e.g., a 5-nitroimidazole compound of Clendenon for a 2-nitroimidazole compound of Murakami) because they are functionally equivalent nitroimidazole compound alternatives.  A person skilled in the art would have had a reasonable expectation the nitroimidazole compound would exhibit utility as a radiation sensitizer in cancer treatment.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Pub. No. 20120129905, published 05/24/2012, cited in the previous Office action) in view of Vepkhvadze (Radiobiologiya, 1984, 24(1), 92-94, SciFinder Scholar Abstract Translation).
The Applicants claim a method for treating tumor cells comprising:
administering antibiotic composition comprising a nitroimidazole compound to the tumor cells; and
 separating administering feedstock composition comprising a sugar acid2 to the tumor cells.
The Applicants disclose the term “feedstock”, as referring to glucose, gluconate and galacturonate. Please see instant specification at ¶ 0041 and page 8 of Remarks filed on 02/14/2022. The specification (see ¶ 0042, Table 1), discloses working examples of a composition comprising, for example, galacturonate, as a feedstock composition. Gluconate and galacturonate are examples of a sugar acid.  
Accordingly, any composition comprising a sugar acid of claim 17, is included in the interpretation of “a feedstock” composition.
Similar to method claim 17, Murakami discloses a method of treating mouse squamous cell carcinoma cells with a pharmaceutical composition 28. Please see Test Example 1 at ¶s 0063-0065 and Figure 11. Composition 28 comprises a nitroimidazole compound of formula (1) and tartaric acid salt. Please see Example 7 at ¶s 0055-0056 and Tables 13-14. Tartaric acid is an example of an aldaric acid (see ¶ 0033). Please see Figure 1 above for structure of compound of formula (1).
Murakami discloses that in cancer radiotherapy, nitroimidazole derivatives are known to be useful drugs which increase radiation sensitivity of cancer cells with radioresiatance in a hypoxic state, and enhance the effect of radiotherapy (see ¶ 0003). Murakami relates to pharmaceutical compositions which can enhance the stability of a nitroimidazole compound without impairing the effect of the compound. Please see abstract, ¶s 0019-0029, Examples at ¶s 0042-0065 and Figures 1-11. Murakami discloses examples of stability enhancer compounds to include aldonic acids such as gluconic acid and gluceptic acid; aldaric acids such as tartaric acid and glucaric acid; uronic acids such as glucuronic acid; saccharic acids or a salt thereof. Please see ¶s 0033-0034.
Murakami is not explicit in teaching separate administration of nitroimidazole and sugar acid.
However, one skilled in the art would have had a reasonable expectation of success in treating tumors cells with a separate administration of the components of a combination therapy comprising a nitroimidazole compound. 
This is because at the time the instant invention was filed, it was known in the art that the optimum effect of a combination in the treatment of tumor cells is observed when the components of a combination therapy comprising a nitroimidazole compound, are administered separately. For example, Vepkhvadze discloses that the optimum therapeutic effect was observed when metronidazole was administered to rats bearing sarcoma tumors before administering radiation therapy to the rats. Please see abstract.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Murakami with Vepkhvadze, in order to administer a nitroimidazole compound to tumor cells and separately administer a sugar acid of claim 17.
One skilled in the art would have had a reasonable expectation that the administration of the nitroimidazole compound, followed by separate administration of the sugar acid, would exhibit optimum therapeutic effect.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 17, the recitation of the intended outcome of the administration of a sugar acid of claim 17, to tumor cells, resulting in metabolizing the nitroimidazole compound, is not given any patentable weight because each of the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above.
Since Murakami and Vepkhvadze combine to teach a method of claim 17 (see discussions above), the method of Murakami and Vepkhvadze must necessarily produce the same outcomes of recited in claim 17. This is because the recited outcome is a natural process that flows from the subject and the administered sugar acid of claim 17. 
Furthermore, the intended use of a sugar acid of instant claim 17, “as an energy source”, is an inherent property of the sugar acid. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Murakami and Vepkhvadze combine to teach a sugar acid of instant claim 17 (see discussions above).
Therefore, claim 17 is obvious over Murakami and Vepkhvadze.
Regarding claim 18, Murakami and Vepkhvadze combine to disclose administration of metronidazole before administration of a sugar acid (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
The Applicants raised several arguments (see pages 1-5 of Remarks filed on 05/12/2022), alleging that the rejection of the instant claims under: i) 35 U.S.C. 102(a)(1); and ii) 35 U.S.C. 103, is improper because:
1) The Office employs improper claim construction in the reliance upon the Murakami reference to address the limitation of instant claim 1.
2) The Office wrongly interpret case law in support of the intended use argument for method claims. Please see § i, page 3 of Remarks.
3) Murakami teaches non-sugar acid examples. Please see § ii, pages 3-4 of Remarks.
4) The Office’s position regarding the recitation of the intended outcome of the administration of a sugar acid of the instant claims to tumor cells, resulting in for example, metabolizing the nitroimidazole compound (see discussions above), is allegedly based improper hindsight gleaned only from the Applicants’ disclosure. Please see § iii, page 4 of Remarks.
5) The Office position regarding the intended use of a sugar acid of the instant claims, “as an energy source” (see discussions above), is allegedly based on an unfounded assumption. Please see § iv, page 5 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1) Instant claim 1 is directed to a method for treating tumor cells with a composition comprising a nitroimidazole compound and a feedstock composition comprising a sugar acid3.
Similar to method claim 1, Murakami discloses a method for treating mouse squamous cell carcinoma cells with a pharmaceutical composition 28. Please see Test Example 1 at ¶s 0063-0065 and Figure 11. Composition 28 comprises a nitroimidazole compound and tartaric acid salt. Please see Example 7 at ¶s 0055-0056 and Tables 13-14. Tartaric acid is an example of an aldaric acid (see ¶ 0033). Please see discussions above.
The Applicants disclose the term “feedstock”, as referring to glucose, gluconate and galacturonate (see instant specification at ¶ 0041 and page 8 of Remarks filed on 02/14/2022). The specification (see ¶ 0042, Table 1), discloses working examples of a composition comprising, for example, galacturonate, as a feedstock composition. Gluconate and galacturonate are examples of a sugar acid.  
Accordingly, any composition comprising a sugar acid of claim 1, is included in the interpretation of “a feedstock” composition.
Since Murakami discloses a method for treating mouse squamous cell carcinoma cells with a composition comprising nitroimidazole compound and tartaric acid salt (an aldaric acid salt, see discussions above), Murakami therefore, discloses a method for treating mouse squamous cell carcinoma cells with a composition comprising a nitroimidazole compound and a feedstock.
Furthermore, Applicants’ arguments are confusing in that while Applicants argue that a sugar acid is a feedstock (see page 8 of Remarks filed on 02/14/2022), Applicants’ are now arguing on the grounds of what appears to the Applicants’ position alleging that a composition comprising an aldaric acid salt (see discussions above), is not a feedstock composition.
2) and 5) Instant claims recite use of a sugar acid (a product), as an energy source (intended) in a method claim (see discussions above). 
Therefore, the interpretation of a case law in support of the intended use argument for the use of a sugar acid (a product), as an energy source (intended) in a method claim (see discussions above), is proper.
3) The office did not take a position that Murakami only teaches sugar acid examples. 
4) The recitation of the intended outcome of the administration of a sugar acid of claim 1 to tumor cells, resulting in metabolizing the nitroimidazole compound, is not given any patentable weight because the clause is simply expressing the intended result of a process positively recited (see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Please see claim interpretation in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed above.
Since Murakami teaches a method of claim 1 (see discussions above), the method of Murakami must necessarily produce the same outcomes of recited in claim 1. This is because the recited outcome is a natural process that flows from the subject and the administered sugar acid of claim 1.
 Instant claim 1 only recite that administering the sugar acid or a salt thereof, in combination with a nitroimidazole compound, would yield the recited outcome.
It is noted that Applicants are not arguing against the Office’s position that Murakami discloses administering a composition comprising an aldaric acid salt in combination with a nitroimidazole compound (see discussions above).

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629	

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 selected from an uronic acid, aldonic acid, ulosonic acid, aldaric acid or a salt thereof.
        2 selected from an uronic acid, aldonic acid, ulosonic acid, aldaric acid or a salt thereof.
        3 selected from an uronic acid, aldonic acid, ulosonic acid, aldaric acid or a salt thereof.